Stephens, J.
1. Where, alongside of and “within a few feet” of a public road over which vehicles pass “every minute of the day,” and in close proximity to the road, there are large quantities of broom-sedge, grass, weeds, and vines, which are highly combustible, and a person with knowledge of these conditions sets fire by igniting these materials when he knows that the wind is blowing in the direction of the road, and while a traveler in an automobile is coming along the road the fire is suddenly blown into a “heavy mass” of broom-sedge, vines, and grass and other highly combustible substances, and great volumes of smoke are suddenly and quickly blown out into the road and cover the road a distance of eighty-five feet, completely enveloping the road with great volumes of smoke which blinds two travelers along the road approaching each other in automobiles from opposite directions, and prevents them from seeing where they are going, and, before they have time to stop, the automobiles collide, to the damage of the automobile of one of the travelers, the person setting out the fire, notwithstanding he is engaged in a lawful act, if guilty of negligence in so doing as against the person traveling along the road, is liable in damages to him for the injuries thus received which proximately result from such negligence. Southern Cotton Oil Co. v. Wallace, 27 Ca. App. 415 (108 S. E. 624).
2. In this suit against a railroad company which, as was alleged, through its agent set out a fire under circumstances stated above, the petition set out a cause of action, and the court erred in sustaining the defendant’s demurrer.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.